UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6092


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

RODERICK BLACK,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:94-cr-00015-BO-9)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick Black, Appellant Pro Se.      Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roderick     Black   appeals      the   district      court’s    order

denying      Black’s     motion    for     sentence   reduction       pursuant     to

18 U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find    no    reversible      error.      Accordingly,      we    affirm     for   the

reasons stated by the district court.                 United States v. Black,

No. 2:94-cr-00015-BO-9 (E.D.N.C. filed Dec. 17, 2009; entered

Dec. 18, 2009).          We    dispense    with   oral     argument    because     the

facts   and    legal     contentions      are   adequately       presented    in   the

materials      before    the    court     and   argument    would     not    aid   the

decisional process.

                                                                             AFFIRMED




                                           2